Citation Nr: 1045549	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-12 566	)	DATE
	)
       RECONSIDERATION	)
  )

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an increased rate of Dependents' Indemnity 
Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran, who served 
on active duty from May 1968 to February 1970.  The Veteran died 
in January 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO awarded service 
connection for the cause of the Veteran's death, as well as 
Dependents' Educational Assistance Benefits under 38 U.S.C. 
Chapter 35.  In October 2003 the appellant initiated her appeal 
of the February 2003 RO rating decision, asserting in pertinent 
part that the RO's determination was in error to the extent 
increased DIC under 38 U.S.C.A. § 1311(a)(2) was not awarded.  

In July 2010, the Board ordered reconsideration of its own 
February 2007 decision in this appeal, by which it had denied 
entitlement to a higher rate of DIC benefits under 38 U.S.C.A. 
§ 1311.  See 38 U.S.C. § 7103 (West 2002) and 38 C.F.R. 
§ 20.1000(a) (2009) (allowing the Board to reconsider an 
appellate decision on its own motion on grounds of obvious 
error).  

The issue is now before an expanded reconsideration panel of the 
Board.  This decision replaces the Board's July 2010 decision.  
The Board presently grants the claim.  


FINDINGS OF FACT

1.  On March 20, 1995, the RO received from the Veteran 
documentation evincing an intent to reopen the matter of 
entitlement to service connection for disability due to exposure 
to Agent Orange during his period of service in Vietnam; on March 
6, 1996, VA received extensive clarification from the Veteran 
that the March 1995 claim was intended to encompass a claim for 
service connection for malignant lymphoma due to exposure to 
Agent Orange, and evidence to support the claim.

2.  In May 1996, the RO granted entitlement to service connection 
for non-Hodgkin's lymphoma, rated as 100 percent disabling, 
effective from March 6, 1995; the Veteran timely appealed for an 
earlier effective date for service connection for lymphoma and 
his appeal remained pending at the time of his death in January 
2003. 

3.  Prior to December 2000, the evidence associated with the 
claims file indicated that the Veteran had one or more 
immunological disorders of uncertain etiology.  

4.  In December 2000 the RO received a July 2000 letter from the 
Chief, Division of Oncology/Hematology, at the New York Medical 
College, reporting the results of a new review of slides from a 
biopsy of the Veteran's lymph node taken in 1980, amounting to 
was clear and unmistakable clinical evidence that the Veteran 
experienced lymphoma for at least one year prior to March 20, 
1995. 

5.  A review of the supplemental statement of the case issued in 
February 2002 establishes clearly and unmistakably that the RO 
overlooked the receipt of the July 2000 letter from the Chief, 
Division of Oncology/Hematology, at the New York Medical College, 
received by VA in December 2000, that reported the results of a 
new review of slides of a 1980 biopsy of the Veteran's lymph 
node.

6.  A review of the supplemental statement of the case issued in 
February 2002 establishes clearly and unmistakably that the RO at 
that time entirely overlooked the Veteran's claim, received in 
March 20, 1995, for service connection for benefits based on 
exposure to dioxin (Agent Orange) during his service in Vietnam.




7.  As the evidence existed at the time of a February 2002 RO 
readjudication of the Veteran's claim for an effective date 
earlier than March 6, 1995, for service connection for non-
Hodgkin's lymphoma, the Veteran clearly and unmistakably 
submitted a reopened claim for service connection for lymphoma as 
a result of exposure to Agent Orange on March 20, 1995; that he 
had lymphoma for the one year prior to March 20, 1995; and that 
he was totally disabled due to lymphoma as of January 1995 (i.e., 
more than the eight years prior to his death in January 2003).


CONCLUSIONS OF LAW

1.  But for clear and unmistakable error (CUE) in the RO's 
February 2002 readjudication by supplemental statement of the 
case of the Veteran's claim for an effective date earlier than 
March 6, 2005, for service connection for non-Hodgkin's lymphoma, 
the Veteran would have been entitled to receive compensation at 
the 100 percent or totally disabling rate for non-Hodgkin's 
lymphoma for a continuous period of greater than eight years 
immediately preceding his death in January 2003.  38 U.S.C.A. 
§§ 1116, 5110(g) (West 2002); 38 C.F.R. §§ 3.114(a), 3.400, 
3.307, 3.309(e) (2001); Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006); Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

2.  The criteria for entitlement to increased DIC benefits 
pursuant to 38 U.S.C.A. 
§ 1311(a)(2) have been met.  38 U.S.C.A. § 1311 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.10(f)(3)(i) (2009); Rodriguez v. 
Peake, 511 F.3d 1147 (Fed. Cir. 2008); Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 476 F.3d 872, 874 
(Fed. Cir. 2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) defines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of record to 
grant the full benefit sought on appeal-specifically, increased 
DIC based on a finding that, but for clear and unmistakable 
error, at the time of his death the Veteran was entitled to 
receive compensation for a service-connected disability that was 
rated totally disabling for a continuous period of at least eight 
years immediately preceding his death.  See 38 U.S.C.A. 
§ 1311(a)(2); 38 C.F.R. § 3.10(f)(3)(i).  Therefore, no further 
notice or development is needed with respect to this matter.


Background and Legal Framework

The appellant is in receipt of DIC pursuant to 38 U.S.C.A. § 1311 
for the reason that the cause of the Veteran's death, non-
Hodgkin's lymphoma, was a service-connected disability at time of 
his death.  She seeks the increased rate of DIC available to a 
surviving spouse of a Veteran who was rated as totally disabled 
due to service-connected disability for a period of eight years 
or more immediately preceding his death.  See 38 U.S.C.A. 
§ 1311(a)(2).  

The Veteran died in January 2003 of complications related to non-
Hodgkin's lymphoma.  At the time, service connection and a 100 
percent rating for non-Hodgkin's lymphoma had been adjudicated as 
in effect since March 6, 1995, about six weeks short of the eight 
years that would have been required for the appellant to be 
entitled to increased DIC pursuant to 38 U.S.C.A. § 1311(a)(2).  

The appellant filed an Application for DIC, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (Including Death 
Compensation if Applicable) (VA Form 21-534) in February 2003.  
Later in February 2003, the RO granted service connection for the 
cause of the Veteran's death and awarded DIC benefits at the rate 
set forth at 38 U.S.C.A. § 1311(a)(1).

In October 2003, the RO received the appellant's notice of 
disagreement, in which she contended that she was entitled to 
increased DIC benefits pursuant to 38 U.S.C.A. § 1311(a)(2) 
because the Veteran had lymphoma for 22 years prior to his death; 
she essentially contended that many VA adjudications during the 
Veteran's lifetime were in error, and as a result the assignment 
of the effective date of March 5, 1995, for service connection 
for lymphoma, was incorrect.   

The Board will find that but for CUE in a February 2002 
readjudication of the Veteran's claim for an earlier effective 
date for service connection for lymphoma, the Veteran would have 
been rated as totally disabled due to service-connected lymphoma 
for a period of greater than eight years immediately preceding 
his death.  Accordingly, entitlement to the increased rate of DIC 
sought on appeal is warranted.  See 38 C.F.R. § 3.40(f)(3)(i).  



Law - Increased Rate of DIC

38 U.S.C.A. § 1311(a)(2) provides that the rate set of DIC forth 
at paragraph (a)(1) shall be increased by an additional amount 
(in recent years, an increase somewhat in excess of 200 dollars 
per month, adjusted annually) in the case of the death of a 
veteran who at the time of death was in receipt of or was 
entitled to receive compensation for a service-connected 
disability that was rated totally disabling for a continuous 
period of at least eight years immediately preceding death.  
38 U.S.C.A. § 1311 (West 2002 & Supp. 2009).

Under well-settled laws, regulations, and decisions of the U.S. 
Court of Appeals for Veterans Claims (Court) and U.S. Court of 
Appeals for the Federal Circuit Federal Circuit), the appellant's 
claim for increased DIC may be granted if it is shown that, but 
for CUE, the Veteran would have been entitled to compensation for 
a service-connected disability that was rated as totally 
disabling for a continuous period of at least eight years prior 
to his death. 

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that the 'entitled to receive' provision of § 1311( 
a)( 2) required de novo determination of the veteran's 
disability, upon the entirety of the record including any new 
evidence presented by the surviving spouse.  225 F.3d at 1380-81.  

However, after the Federal Circuit issued Hix, and after the 
receipt of the appellant's claim for DIC and her appeal in this 
matter, VA altered its regulations, removing 38 C.F.R. § 3.5(e), 
the section that implemented 38 U.S.C. § 1311, and promulgating 
new sections interpreting the "entitled to receive" language 
consistently under both 38 U.S.C. §§ 1311 and 1318.  See 70 Fed. 
Reg. 72,211 (Dec. 2, 2005); 38 C.F.R. § 3.10(f)(3) (2009); 38 
C.F.R. § 3.22(b) (2009).  


Under these new regulations, the phrase "entitled to receive," 
as used in 38 U.S.C.A. 1311(a)( 2):

[M]eans that the veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied: (i) The veteran 
would have received total disability compensation for 
the period specified in paragraph (c) of this section 
but for clear and unmistakable error committed by VA 
in a decision on a claim filed during the veteran's 
lifetime; or (ii) Additional evidence submitted to VA 
before or after the veteran's death, consisting solely 
of service department records that existed at the time 
of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a 
claim finally decided during the veteran's lifetime 
and for awarding a total service-connected disability 
rating retroactively in accordance with §§ 3.156(c) 
and 3.400(q)(2) of this part for the period specified 
in paragraph (c) of this section; or (iii) At the time 
of death, the veteran had a service-connected 
disability that was continually rated totally 
disabling by VA for [a continual period of at least 
eight years immediately preceding death.]

38 C.F.R. § 3.10(f)(3) (emphasis added).

In Rodriguez v. Peake, 511 F.3d 1147 (Fed.Cir.2008), the Federal 
Circuit addressed the issue of whether the new version of 38 
C.F.R. § 3.22, which implements 38 U.S.C. § 1318 with nearly 
identical language to that set forth above from 38 C.F.R. 
§ 3.10(f)(3), is applicable to claims that were pending at VA on 
the date that the regulation became effective.  Noting that the 
U.S. Supreme Court has recognized that retroactivity is not 
favored in the law and that "the presumption against retroactive 
legislation is deeply rooted in our jurisprudence," the Federal 
Circuit concluded that  " '[a] statute does not operate 
"retrospectively" merely because it is applied in a case 
arising from conduct antedating the statute's enactment or upsets 
expectations based in prior law.' "  Rodriguez, 511 F.3d at 1152 
(quoting Landgraf v. USI Film Prods., 511 U.S. 244, 269 (1994)).  
Rodriguez made clear that VA's current interpretation of the 
phrase "entitled to receive" does not have an impermissibly 
retroactive effect and may be applied to claims for DIC benefits 
that were filed prior to the regulation becoming effective.  Id. 
at 1156; see Tarver v. Shinseki, 557 F.3d 1371, 1374 
(Fed.Cir.2009) (reiterating that, in Rodriguez, the court "held 
that it was not impermissible to apply the new regulation to [a] 
claim, even though [the claimant] filed her claim before the 
regulation was adopted.").
Rodriguez further referenced that the Federal Circuit had in 
prior decisions expressed the view that because the "entitled to 
receive" language set forth in both sections 1311( a)(2) and 
1318 was identical, it appeared that both should be interpreted 
in the same way.  See Rodriguez, 511 F.3d at 1151, citing Nat'l 
Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 
476 F.3d 872, 874 (Fed. Cir. 2007).  

In short, in light of the law provided by the Federal Circuit, as 
described above, the Board finds that the criteria set forth at 
38 C.F.R. § 3.10(f)(3) apply to the appellant's claim for 
increased DIC pursuant to 38 U.S.C.A. § 1311(a)(2), even though 
the appellant's claim for increased DIC was pending prior to 
issuance of this regulation.  See Rodriguez, 511 F.3d at 1151, 
citing Nat'l Org. of Veterans' Advocates, Inc., 476 F.3d at 874.  

Law -- CUE

Under 38 C.F.R. § 3.10(f)(3), one avenue for granting an 
increased rate of DIC is for the appellant to show that but for 
CUE in a prior adjudication the Veteran would have been entitled 
to receive a total rating for service-connected disability for at 
least eight years immediately preceding his death.  38 C.F.R. 
§ 3.10(f)(3)(i).


A finding of CUE requires that there must have been an error in 
the prior adjudication of the claim; either the correct facts, as 
they were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 
(1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the 
error must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made, and a determination that there was CUE must be based 
on the record and law that existed at the time of the prior 
adjudication in question.  Id.  
Simply to claim CUE on the basis that the previous adjudication 
improperly weighed and evaluated the evidence can never rise to 
the stringent definition of CUE, nor can broad-brush allegations 
of "failure to follow the regulations" or "failure to give due 
process," or any other general, non-specific claim of "error" 
meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).

CUE is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, as to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A determination that there was CUE must be based on the record 
and the law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Law - Effective Dates

The relevant laws and regulations in effect in February 2002 (the 
date of the RO adjudication in which the Board today finds CUE) 
with respect to assignment of effective dates for service 
connection were essentially unchanged from those in effect at 
present.  Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or DIC based on an 
original claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

One exception to this general rule, specifically applicable in 
this appeal, is that where an award of compensation is awarded or 
increased pursuant to a liberalizing law or a liberalizing VA 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  In order for a claimant to be entitled to such a 
retroactive payment the evidence must show that all eligibility 
criteria are met and existed continuously from the date of claim 
or the administrative determination of entitlement.  If a claim 
is reviewed at the request of the claimant or VA more than one 
year after the effective date of the law or VA issue, benefits 
may be authorized for a period of one year prior to the date of 
administrative determination of entitlement or receipt of such 
request, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114(a).


Merits of the Claim

Although the Board has reviewed the record in depth, it presently 
reviews only such evidence as is relevant to the present 
decision.  

As indicated above, the record reflects that the Veteran died in 
January 2003 of complications related to non-Hodgkin's lymphoma.  
At the time, service connection for lymphoma, rated as 100 
percent disabling, had been adjudicated as in effect from March 
6, 1995.  This was about six weeks short of the eight years that 
would have been required for the appellant to be awarded enhanced 
DIC pursuant to 38 U.S.C.A. § 1311(a)(2).  

In reviewing the record now on appeal in detail, the Board has 
found CUE in the last readjudication, issued by a supplemental 
statement of the case in February 2002, of the Veteran's claim 
during his lifetime for an effective date earlier than March 6, 
2005, for service connection for lymphoma.  

The Veteran's initial claim of service connection was received 
through his then-representative in August 1985.  The record then 
showed that in May 1980, the Veteran underwent removal of a right 
neck tumor.  Pathology studies indicated that he had non-specific 
lymphadenitis, without evidence of lymphoma or leukemia. However, 
a further study in June 1980 recommended that the lesion could 
represent a reactive follicular hyperplasia, "but to be 
completely safe some follow-up . . . might be reasonable, since 
[it] could completely guarantee that [the Veteran] would not 
develop some additional evidence suggesting a possible 
lymphoproliferative disorder."  He was ultimately diagnosed with 
refractory idiopathic thrombocytopenic purpura.  In September 
1982, the Veteran underwent removal of his spleen. 

In his claim, the Veteran asserted that he had what was then 
described as idiopathic thrombocytopenic purpura (ITP) and other 
disorders and symptoms which had been developing for the previous 
15 years; and that he had had skin infections on his hands and 
groin; parts of both his sinuses and lymph glands removed; that 
he had had several fingers and toes lost; and that he was 
bedridden.  As to the amputations, an October 1985 letter 
authored by Bruce H. Heckman, M.D. indicates that the Veteran 
underwent the procedures after having sustained pneumococcal 
sepsis and gangrene in a private hospital.


In an October 1987 letter, the Veteran's treating physician David 
W. Wolfe, M.D. reported that the Veteran had "several 
immunological illnesses."  While the physician reported that 
their causes could not be ascertained, ITP would likely recur and 
"other immunological diseases including malignant 
lymphoproliferative diseases may eventually develop."   

In an October 1988 letter, Naveed A. Siddiqi, M.D., reported that 
he had treated the Veteran for maintenance of an illness 
characterized by thrombocytopenia.  Dr. Siddiqi observed that the 
Veteran's original diagnosis was made in 1980; that the disorder 
was immunological in nature and that "the eventual development 
of Non-Hodgkins lymphoma is a likelihood."  

In December 1990, the Veteran underwent follow-up treatment by 
Mark J. Ivanick, M.D. for previously noted bilateral pulmonary 
infiltrates with granulomatous inflammation, which had been noted 
in September 1989.  Among other findings, Dr. Ivanick noted that 
the Veteran had "possible lymphoma."  

In a September 1994 letter to the Veteran written by Robert G. 
Lerner, M.D., a professor of medicine at New York Medical 
College, the Veteran was advised in part that thrombocytopenia's 
course could last for 15 years, but that it is "also caused by 
multiple other problems including lymphoma, AIDs, and other 
things."  However, follow-up testing as evidenced in a September 
1995 letter by Joseph M. Navone, M.D., reported that the Veteran 
had undergone HIV testing which resulted in a finding that he was 
not HIV-positive.

In a January 1996 report, the National Institutes of Health 
Clinical Center found that the Veteran had "malignant lymphoma, 
low grade B cell" as ascertained by a December 1995 tissue 
sample.  The report was forwarded to VA in March 1996. 

In a rating decision dated in May 1996, the RO granted service 
connection for non-Hodgkin's lymphoma and evaluated the disorder 
as 100 percent disabling, effective March 6, 1995 - the date of a 
clinical finding first identifying the disorder.  

During the course of the Veteran's appeal for an earlier 
effective date for the grant of service connection, a May 1996 
letter was received from Dr. Lerner who reported that 
thrombocytopenia, as evidenced by the Veteran, "occasionally 
precedes the appearance of the lymphoma by several years."   

In May 1999, the RO denied the Veteran a date earlier than March 
6, 1995 for the grant of service connection for non-Hodgkin's 
lymphoma.  The Veteran filed a notice of disagreement in August 
2000, and appellate proceedings ensued from that time until the 
Veteran's death in January 2003.  

The Board has concluded that such clear and unmistakable error is 
present in the RO's apparent non-consideration of critical 
medical evidence, in readjudication of the case via Statements 
and Supplemental Statements of the Case.  

Such error includes, but is not limited to, the RO in February 
2002 overlooking a July 2000 letter received by VA in December 
2000 from an expert physician, Tauseef Ahmed, MD, F.A.C.P., 
Chief, Division of Oncology/Hematology, at New York Medical 
College, Department of Medicine.  In this July 2000 letter, Dr. 
Ahmed reported to the Veteran that a recent re-examination of 
slides from a biopsy of tissue originally received from the 
Veteran in 1980 confirmed that the Veteran's lymphoma began no 
later than 1980.  

As noted, this error took place in a readjudication of the 
Veteran's claim for an earlier effective date for service 
connection for non-Hodgkin's lymphoma, issued by a February 2002 
supplemental statement of the case.  That a supplemental 
statement of the case that incorporates new evidence or new 
developments in adjudication of the case constitutes an 
adjudication and a decision as to a matter on appeal is well-
settled law.  See Mayfield v. Nicholson, 499 F.3d. 1317 (Fed. 
Cir. 2007) (RO supplemental statement of the case that explained 
reasons for its prior rating decision denying benefits claim on 
appeal served as readjudication of appellant's claim, so that 
claim was properly before Board on appeal); Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006) (readjudication of a 
decision may be issued by rating decision, a statement of the 
case or supplemental statement of the case); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (readjudication of decision by 
issuance of statement of the case or supplemental statement of 
the case may cure defects in timing of notice and development).

Further, well prior to the time of the issuance of the statement 
and supplemental statements of the case, the law had required 
that the ROs consider all relevant evidence and provide claimants 
with a legally sufficient statement of reasons and bases for 
decisions.  See., e.g. Natali v. Principi, 375 F.3d 1375 
(Fed.Cir. 2004); Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 
2001); Joyce v. Nicholson, 19 Vet. App. 36 (2005) (In general for 
the proposition as stated).  

This new evidence altered the merits of the Veteran's claim 
dramatically; prior to the reexamination in July 2000 of the 
Veteran's 1980 biopsy tissue, the earliest positive biopsy for 
lymphoma was from a sample taken in December 1995.  

In all respects, the July 2000 biopsy report indicating the 
Veteran's lymphoma began at least as early as 1980 was by no 
means the first evidence to indicate that the Veteran may have 
had lymphoma prior to March 6, 1995.  For example, the June 1992 
report of treatment from a private psychiatrist included a formal 
diagnosis of "lymphoma which might have been related to Agent 
Orange."  Further, the September 1994 letter from Dr. Lerner 
expressed the view that the Veteran's totally disabling (as rated 
by VA for nonservice-connected pension purposes from August 1985 
forward) idiopathic thrombocytopenia could have been caused by 
conditions specifically to include lymphoma or AIDS, with private 
evidence then showing that AIDS in the Veteran was ruled out by 
testing in July 1995.  Additional evidence from treating 
oncologists indicated that the Veteran's long-standing idiopathic 
thrombocytopenia was likely a result of exposure to Agent Orange 
and was a precursor and a residual of his lymphoma, though a 
clear demarcation date as to the onset his of lymphoma was not 
provided.

Nevertheless, prior to December 2000, the evidence associated 
with the claims file was arguably equivocal as to whether the 
Veteran had lymphoma prior to March 6, 1995.  The evidence had 
certainly been mounting that lymphoma existed prior to March 6, 
1995, but it was a near certainty that had the RO considered the 
July 2000 letter of Dr. Ahmed, during the course of the Veteran's 
then pending claim of entitlement to an earlier effective date, 
the result would have manifestly changed.  There would have then 
been no competent evidence to counter the results of a wholly 
clinical review of a laboratory slide, objectively determining 
that the Veteran had lymphoma well before the established 
effective date.  
  
The only reasonable explanation in this circumstance is, as 
reflected by the February 2002 statement of the case, the RO 
entirely overlooked the July 2000 report from Dr. Ahmed.

In considering the consequences of Dr. Ahmed's report, received 
in December 2000 but overlooked during a February 2002 
readjudication of the Veteran's claim for an earlier effective 
date for service connection for lymphoma, the Board finds that an 
effective date no later than of March 20, 1994, for service 
connection for lymphoma was clearly and unmistakably warranted.  
This effective date is the result of the application of the one-
year retroactive period available pursuant to 38 C.F.R. 
§ 3.114(a) to the date of the reopened claim for service 
connection for lymphoma, which the Board finds beyond reasonable 
dispute to be March 20, 1995.  

By contrast the RO found that the effective date for service 
connection for lymphoma was March 6, 1995, one year prior to what 
it construed as the March 6, 1996, date of claim in this matter.  

However, on March 20, 1995, the RO received from the Veteran what 
must be construed as a claim to reopen the matter of service 
connection for disability due to exposure to Agent Orange during 
his period of service in Vietnam.  It is therefore significant 
that the RO had in the past denied the Veteran service connection 
for lymphoma claimed as due to exposure to Agent Orange, as early 
as January 1991, for the reason that there was no confirmed 
biopsy of lymphoma at that time.  

On March 6, 1996 (which the RO construed as the date of claim to 
reopen), VA received extensive clarification from the Veteran 
that his March 20, 1995, claim for disability due to exposure to 
Agent Orange was intended to include a claim for service 
connection for malignant lymphoma, and evidence to support the 
claim, including the January 1996 biopsy report positive for 
lymphoma, a September 1994 letter from Dr. Lerner, expressing the 
view that the Veteran's totally disabling (as rated form the mid-
1980's by VA for nonservice-connected pension purposes) 
idiopathic thrombocytopenia could have been caused by lymphoma or 
AIDS, and private medical evidence showing AIDS was ruled out by 
testing in July 1995.  

Further, in his letter received on March 6, 1996, the Veteran 
strongly emphasized that his 1995 claim to reopen the matter of 
service connection for disability due to exposure to Agent Orange 
in Vietnam was to include a claim for service connection for 
lymphoma.

In this context, the Board perceives no reasonable basis upon 
which the Veteran's March 1995 letter would not have been 
construed as including a claim for service connection for 
lymphoma.  The only reasonable explanation appears to be that, as 
reflected in the February 2002 supplemental statement of the 
case, the RO  overlooked the claim to reopen received from the 
Veteran on March 20, 1995, in its February 2002 readjudication of 
the claim for an earlier effective date for service connection 
for lymphoma.

An effective date one year prior to the date of the March 20, 
1995, claim to reopen the matter of entitlement to service 
connection for disability secondary to Agent Orange exposure was 
warranted because the evidence in February 2002 showed that the 
Veteran's lymphoma was present no later than 1980 (and certainly 
therefore as of March 20, 1994), and the Veteran's claim for 
service connection for lymphoma was granted by the RO pursuant to 
the liberalizing laws and regulations pertaining to a presumption 
service connection for non-Hodgkin's lymphoma for Veterans who 
served in Vietnam and were presumptively exposed to Agent Orange.  
See 38 U.S.C.A. § 1116 (West 2002), as effective February 6, 
1991; 38 C.F.R. §§ 3.114(a), 3.307, 3.309(e).  Thus, an effective 
date of no later than March 20, 1994, was warranted for service 
connection for lymphoma.

In this regard, the Board notes that its approach is consistent 
with that of the RO insofar as the RO too applied 38 C.F.R. 
§ 3.114(a) in assigning an effective date one year prior to date 
of claim.  Thus, in its May 1996 rating decision the RO assigned 
an effective date of March 6, 1995, for service connection and 
for a 100 percent disability rating for lymphoma, by applying 38 
C.F.R. § 3.114(a), to what it improperly construed as the March 
6, 1996, date of claim to reopen.

In sum, the Board finds that as of the date of the February 2002 
readjudication of the Veteran's claim as issued in a supplemental 
statement of the case, the evidence was clear, unmistakable, 
obvious and manifest that the Veteran's non-Hodgkin's lymphoma 
had its onset in 1980, that the Veteran was totally and 
continuously disabled due to lymphoma from a date earlier than 
January 1995, and that he had submitted a claim for service 
connection for lymphoma as secondary to Agent Orange exposure no 
later than March 20, 1995.  The RO errors were the result of the 
RO having overlooked Dr. Ahmed's July 2000 letter and the 
Veteran's March 20, 1995, claim to reopen, rather than a mere 
questionable weighing of evidence.  


Thus, these are the types of administrative errors properly 
considered as CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
Thus, but for CUE, entitlement to an effective date for service 
connection for lymphoma as secondary to Agent Orange of March 20, 
1994, pursuant to 38 C.F.R. § 3.114(a), and a total rating for 
service-connected lymphoma earlier than January 1995, was 
compelled by the record.  

Consequently, the Board finds that, but for CUE, in February 2002 
the Veteran would have been adjudicated totally disabled due to 
service-connected lymphoma effective from a date earlier than 
January 1995, a period of greater than eight years prior to the 
date of his death in January 2003.  Accordingly, a grant of the 
benefit sought on appeal by his surviving spouse--increased DIC 
benefits pursuant to 38 U.S.C.A. § 1311(a)(2)--is warranted.  See 
38 U.S.C.A. § 1311(a)(2); 38 C.F.R. § 3.10(f)(3)(i).

	(CONTINUED ON NEXT PAGE)
















ORDER

Entitlement to an increased rate of DIC pursuant to 38 U.S.C.A. 
§ 1311(a)(2) is granted.



			
	Deborah W. Singleton	Cheryl L. Mason
	Veterans Law Judge 	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals




		
	Vito A. Clementi
	Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs


